[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           APR 7, 2009
                            No. 08-11879                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 08-00317-CV-JTC-1

ELBERT WALKER, JR.,


                                                          Plaintiff-Appellant,

                                 versus

ATLANTA POLICE DEPARTMENT PUBLIC AFFAIRS UNIT,
N. K. REDLINGER,
Homicide Detective & Assistants,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (April 7, 2009)

Before BIRCH, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
       Elbert Walker, a prisoner proceeding pro se, appeals the sua sponte dismissal

of his 42 U.S.C. § 1983 civil complaint. Because defamation by a police officer is

not actionable under 42 U.S.C. § 1983, we AFFIRM the district court’s decision to

dismiss the complaint.

                                   I. BACKGROUND

       Walker filed a § 1983 action in forma pauperis alleging that the Atlanta

Police Department Public Affairs Unit, N. K. Redlinger, Homicide Detective, and

Assistant(s) released a document1 “hideously defaming the character of the

Plaintiff.” R1-1 at 3; R1-2. Walker also alleged that the “document express[ed] a

very strong allegation of guilt towards” him that made it impossible for a jury of

his peers to judge him justly and impartially, violating “several of [his]

Constitutional rights.” R1-1 at 3-4.

       The district court reviewed Walker’s complaint for frivolity under 28 U.S.C.

§ 1915A. R1-4 at 1. The district court found that a claim of being defamed by

police officers is not actionable under § 1983, which meant that Walker’s

complaint was frivolous, and that he was not entitled to monetary damages on the

basis that he was defamed by the allegedly erroneous document. Id. at 3-4.


       1
        The document is a media advisory that depicted Walker’s picture and labeled him as a
murder suspect who “has a history of violence and should be considered armed and dangerous.”
Appellant’s Brief at (unnumbered) page 25. Walker’s brief is unpaginated except for the cover
page. The current pagination proceeds sequentially from the page he numbered as one.

                                              2
       To the extent that Walker sought a new trial, the district court found that the

proper method for Walker to challenge his conviction was to file a petition for a

writ of habeas corpus, pursuant to 28 U.S.C. § 2254. Id. at 4. The district court,

therefore, dismissed without prejudice Walker’s request for a new trial so that he

could later file a petition for a writ of habeas corpus. Id. at 5.

                                     II. DISCUSSION

       Walker argues that the district court should not have dismissed his complaint

because his defamation allegations raised a material issue upon which relief could

be granted under § 1983. He alleges that the defamatory actions of the Atlanta

Police Department Public Affairs Unit et al. violated his rights under the First,

Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments.2 The Atlanta Police

Department Public Affairs Unit did not file a brief.

       We review the district court’s sua sponte dismissal of Walker’s complaint

based on frivolity under 28 U.S.C. § 1915A for abuse of discretion. See Miller v.

Donald, 541 F.3d 1091, 1100 (11th Cir. 2008). A claim is frivolous if it lacks

arguable merit either in law or fact. See Neitzke v. Williams, 490 U.S. 319, 325,

109 S. Ct. 1827, 1831-32 (1989); Miller, 541 F.3d at 1100. “Pro se pleadings are



       2
         In the Appellant’s Brief, Walker fails to mention his claim that he should receive a new
criminal trial that does not reference the document. Therefore, he has abandoned this claim. See
United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).

                                                3
held to a less stringent standard than pleadings drafted by attorneys” and are

liberally construed. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998) (per curiam).

      To obtain relief under 42 U.S.C. § 1983, a plaintiff must meet two elements:

(1) the conduct complained of must be committed by a person acting under color of

state law; and (2) the conduct must deprive the plaintiff of rights or privileges

secured by the Constitution or laws of the United States. See Rivers v. Campbell,

791 F.2d 837, 839 (11th Cir. 1986) (per curiam). Walker alleges that the Atlanta

Police Department acting “under color of law” defamed him by releasing a media

advisory that labeled him as a murder suspect, thereby depriving him of the

“constitutionally mandated safeg[ua]rds of a criminal trial,” such as the

presumption of innocence. Appellant’s Brief at 16-17. Although imputing

criminal behavior to an individual is generally considered defamation and

actionable without proof of special damages, the Supreme Court has held that a

claim of being defamed by a police officer is not actionable under § 1983. See

Paul v. Davis, 424 U.S. 693, 711-12, 96 S. Ct. 1155, 1165-66 (1976). Therefore,

Walker cannot gain relief under §1983 and is not entitled to money damages.




                                           4
                               III. CONCLUSION

     For the foregoing reasons, the district court did not abuse its discretion in

dismissing Walker’s complaint. Accordingly, we AFFIRM.




                                         5